Citation Nr: 1413958	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, including as secondary to diabetes mellitus II or as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing in July 2011.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or in the inland waterways of Vietnam.

2.  The Veteran's diabetes mellitus type II was not shown during service or within a year following discharge from service.

3.  The Veteran has not submitted competent evidence to establish a nexus between any in-service incident and the claimed diabetes mellitus type II.

4.  The Veteran has not had peripheral neuropathy, bilateral upper extremities  during the appeal period. 

5.  Peripheral neuropathy, bilateral lower extremities, was not shown during service; and the Veteran has not submitted competent evidence to establish a nexus with any in-service incident.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus Type II, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(a) (2013);          38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy, bilateral upper and lower extremities, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(a) (2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

Appropriate notice was provided to the Veteran in letters sent in May 2006 and November 2009.  The claim was subsequently readjudicated, most recently in a December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333  .

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained as well as a response from the National Personnel Records Center (NPRC).  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran was afforded a Board video-conference hearing in July 2011.

No VA examination has been conducted in connection with the current claim because there is no evidence of any treatment for diabetes in-service and there is no competent medical evidence indicating any diabetes-related disorder may be associated with the Veteran's military service, to include as due to exposure to herbicides.  In fact, the evidence of record does not support a finding that the Veteran served in an area contaminated by herbicides, which is the basis for his claim.  No examination is necessary in such situations. 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79  (2006). 

The record contains no indication that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

II. Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

Some chronic diseases, such as diabetes mellitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) and (iii)  are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) .  Type II diabetes mellitus and acute and subacute peripheral neuropathy are two of the diseases enumerated in 38 C.F.R. § 3.309(e)  for which presumptive service connection is warranted based on herbicide exposure.  Id. 

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . 

This presumption only extends to Veterans who set foot within land borders of the Republic of Vietnam or were on boats on inland waterways of the Republic of Vietnam.  See 38 C.F.R. §§ 3.307 , 3.309; Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) (holding that a veteran claiming exposure to herbicides while his naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116, which are limited to those who "served in the Republic of Vietnam");VAOPGCPREC 27-97 (July 23, 1997) (finding that service on a deep-water naval vessel off the shores of the Republic of Vietnam may not be considered service in the Republic of Vietnam); M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(k).

"As it is known that herbicides were used extensively on the ground in the Republic of Vietnam . . . it is reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides . . ."  See Haas, 525 F.3d at 1183.  However, VA has found that "there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure."  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

The Veteran contends that his diabetes mellitus was incurred as a result of herbicide exposure in service; and that he has peripheral neuropathy, bilateral upper and lower extremities, which was secondary to diabetes mellitus II or was incurred as a result of herbicide exposure in service.   

The Veteran testified that he worked on the flight decks while serving on the U.S.S. Midway and the U.S.S. Hornet off the coast of Vietnam during that war.  He testified that he spent two years on each ship, and that the ships were close enough to Vietnam that he could see bomb flashes from Vietnam at night.  

The Veteran specifically asserts that he came into contact with and was exposed to herbicides on the surfaces of planes after they returned to the ship after missions over the Republic of Vietnam.  He also testified that he ingested herbicides through contaminated ship water.  He referred to an article he submitted entitled Dioxin on the Carriers, The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin, from the Blue Water Navy Association, which asserted that ships received their potable water from harbors that were contaminated with Agent Orange.  He also submitted another article entitled IOM Report on Offshore Contamination, addressing the possibility of herbicide contamination of ship water supplies.

The medical treatment evidence shows that the Veteran is currently diagnosed with diabetes mellitus type II, as reflected in private and VA treatment records.  In a May 2006 statement from Melissa B Myers, D.O., she stated that the Veteran had been treated in her office for type II diabetes mellitus since January 1994.  Other VA and private treatment records show evidence of diabetes mellitus and associated diabetic conditions.  

An October 2006 VA consultation note notes that the Veteran had been diabetic for the past 15 years, and concluded with an impression that study findings were consistent with peripheral neuropathy in both legs.  The medical records on file do not contain evidence of a present peripheral neuropathy condition of the upper extremities.

The question is whether the Veteran's diabetes mellitus or peripheral neuropathy had an onset in service, or is otherwise shown to be etiologically related to service. 

The Veteran does not contend, nor does the evidence suggest, that his current diabetes mellitus type II had its onset during service or within one year after.  He is claiming diabetes mellitus based on exposure to herbicides in service.  He claims service connection for peripheral neuropathy based on exposure to herbicides in service, or as due to the diabetes mellitus.  

The Veteran's service treatment records show no indication of any condition associated with diabetes or peripheral neuropathy.  At his September 1967 separation examination, urinalysis testing was negative for both sugar and albumin, and the clinical evaluation was assessed as normal for endocrine and neurologic system, and upper and lower extremities. 

The Veteran's private medical records indicate the onset of diabetes was in 1994, about 27 years after discharge from service; and peripheral neuropathy of the lower extremities is shown in about 2006, almost four decades after service.  The Veteran's post-service treatment records fail to reflect any medical opinions or notations suggesting the Veteran's diabetes mellitus or peripheral neuropathy had its onset in service.  This passage of time weighs significantly against a finding of direct service connection for either.  See Maxson v. West, 12 Vet. App. 453   (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The evidence fails to suggest the Veteran's diabetes mellitus or peripheral neuropathy developed during service or for many years thereafter and there is no competent evidence of a nexus between his diabetes mellitus or peripheral neuropathy and service.  Thus a basis for granting service connection for these conditions on a direct basis has not been presented. 

With respect to peripheral neuropathy, the presumptive provisions for service connection based on herbicide exposure applies to the extent of any "acute or subacute peripheral neuropathy".  Under these provisions, the presumption of service connection applies only if such condition shall manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  As the Veteran's peripheral neuropathy is not shown within one year of discharge, or until years later, service connection is not warranted under these provisions for the claimed peripheral neuropathy, bilateral upper and lower extremities.  Id.

With respect to diabetes mellitus type II, the presumptive provisions for service connection under 38 C.F.R. § 3.309(e), based on exposure to herbicides, are only applicable if the evidence shows that a veteran served on the landmass of Vietnam or served aboard a ship that had service on the inland waters of Vietnam.  

In a July 2006 response to a request for information about dates of service in Vietnam, the National Personnel Records Center (NPRC) stated that the organization was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  NPRC stated that the Veteran served aboard the U.S.S. Midway during three periods dated between July 1965 and November 1965, and aboard the U.S.S. Hornet during two periods dated between May 1967 and August 1967, in the official waters of the Republic of Vietnam. 
 
There is no evidence or claim by the Veteran that he ever left the ships or otherwise set foot in Vietnam, or that the ships ever traveled up any inland waterways or harbors.  See 38 C.F.R. § 3.307(a)(6)(iii).  Being on a blue water vessel does not qualify the Veteran as having service in the Republic of Vietnam for purposes of the presumptions under 38 C.F.R. § 3.307(a)(6).  Given the lack of evidence reflecting that the Veteran served on the landmass of the Republic of Vietnam or aboard a vessel operating in the inland waters of the Republic of Vietnam, the Board finds that the evidence fails to present a presumptive basis of exposure warranting an award of service connection for diabetes mellitus. 

The Board has considered whether the evidence shows actual herbicide exposure and has considered the Veteran's statements and testimony that he was exposed to herbicides during service on his two ships as he was in close contact with planes covered in herbicide residue, and he was exposed to contaminated water onboard.  

However, there is no objective evidence establishing the factual presence of herbicides on any planes he may have been in contact with on the two aircraft carriers, or the presence of contaminated water on the ships.  

While the Veteran is competent to report his observations and experiences when no special knowledge or training is required, the Board does not find that the Veteran is competent to identify herbicides in particles on airplanes or in the potable water on the ships.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Thus, his lay assertions that he was exposed to herbicides while serving on the U.S.S. Midway and the U.S.S. Hornet are not competent evidence as to whether there was actual contamination or actual exposure.

Regarding the articles the Veteran submitted on herbicide contamination of "blue water vessels," these arguments do not establish that the Veteran was exposed to herbicides on the U.S.S. Midway or U.S.S. Hornet, and do not provide persuasive evidence that a different result than that reached in Haas is warranted.  See Haas, 525 F.3d at 1193-95  .

To the extent the Veteran otherwise links the etiology of his diabetes mellitus or peripheral neuropathy to in-service herbicide exposure or otherwise to service, the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his diabetes mellitus or peripheral neuropathy, or to relate his claimed conditions to service, as the Veteran lacks the medical training and expertise necessary to provide a complex medical opinion.  See Layno, 6 Vet. App. at 469-71. 

Although lay persons are competent to provide opinions on some medical issues, the etiology of diabetes mellitus and peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent to address the etiology.  Further, the Veteran has not submitted any medical opinion relating his diabetes mellitus or neuropathy to service. 

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his claimed diabetes mellitus or neuropathy is caused by herbicide exposure.  Furthermore, there is no competent medical evidence suggesting that the diabetes mellitus or peripheral neuropathy is associated with any incident of his service.  Accordingly, given the evidence of record fails to provide a link between the Veteran's diabetes mellitus or peripheral neuropathy and service, granting the claims is not warranted.  As service connection is not in effect for diabetes mellitus type II, evaluating whether any peripheral neuropathy, bilateral upper and lower extremities, is due to the diabetes condition is unnecessary.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's two claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55  .


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, is denied.



____________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


